DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanno et al. (US 5,205,781) (hereinafter “Kanno”). 
The specification and drawings of Kanno show all of the elements recited in claims 1, 7, 17, and 18 of this application.
Regarding claim 1, Kanno shows a vehicle air purging system (Title, Abstract), comprising: a vehicle body defining an interior (passenger compartment 53, trunk 51, Fig. 1); a support member (20) coupled to the vehicle body (see annotated Figs. 4 and 5B below, the capitalized annotations denoting claim limitations), wherein the support member defines a receiving cavity (unnumbered by labeled in annotated Fig. 4), and wherein the support member defines an aperture (20a) proximate the receiving cavity (annotated Fig. 4); a one-way valve coupled to the support member (extractor flaps 3a in annotated Figs. 4 and 5B) and disposed within the aperture (20a); a fan coupled to the support member (3), wherein the fan includes an outlet aligned with the aperture (annotated Fig. 5B); and a controller (1) operably coupled to the fan (3, shown by electrical schematic in Fig. 2), wherein the controller is configured to activate the fan to blow air from the interior to an area external to the vehicle body through the one-way valve (see airflow arrows in Fig. 5B, and col. 4 lines 49 – 59).

    PNG
    media_image1.png
    628
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    679
    700
    media_image2.png
    Greyscale

Regarding claim 7, Kanno further shows a seal (3b, col. 5 lines 31 – 35) disposed between the support member (20) and the one-way valve (3a, Fig. 5B above).
Regarding claim 17, Kanno shows a method for purging air from within an interior of a vehicle (53, 51, see airflow arrows in Figs. 1 and 5B), comprising: providing the vehicle in a deactivated condition (ignition switch 8 is “not on”, Fig. 6); forming an air purging assembly having a support member (20) coupled to a fan (3, annotated Figs. 4 and 5B, above); coupling the air purging assembly to the vehicle (configuration shown in Fig. 4); positioning the fan (3) within an interior of the vehicle (51) and in fluid communication with an area external to the vehicle (shown in annotated Fig. 5B above); selectively activating the fan for a predetermined amount of time (ten minutes, Fig. 6); and blowing air from the interior (51) to the area external to the vehicle through a one-way valve (3a, see airflow arrows in Fig. 5B).
Regarding claim 18, Kanno further shows the vehicle remains deactivated (ignition switch 8 key is removed,” Fig. 6) when the fan is activated (“parking ventilation,” Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno as applied to claims 1 and 17 respectively above, and further in view of Chen (US 4,986,169) (hereinafter “Chen”). Both Kanno and Chen are in the applicant’s field of endeavor, a vehicle air purging system. These two references, when considered together, teach all of the elements recited in claims 2 – 4 and 19 of this application.
Regarding claim 2, Kanno as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses a window, wherein the support member defines a groove along a peripheral edge to receive an upper edge of the window. Kanno does not explicitly contain these additional limitations.
Chen teaches a window (unnumbered, but shown in Fig. 5 and labeled in annotated Fig. 1 below, the capitalized annotations denoting claim limitations), wherein the support member (1 in Fig. 1 and 7 in Fig. 5) defines a groove (106 in Fig. 1 and 702 in Fig. 3) along a peripheral edge to receive an upper edge of the window (Fig. 1, below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding the window and groove as taught by Chen in order to define a removable air purging system that can be easily removed from the vehicle when air purging is not required. 

    PNG
    media_image3.png
    536
    694
    media_image3.png
    Greyscale

Regarding claim 3, Kanno as modified by Chen as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 3 of this application further discloses the support member extends across the entire upper edge of the window, and wherein the support member is retained between the window and the vehicle body. Kanno does not explicitly contain this additional limitation.
Chen teaches the support member (1 and 7) extends across the entire upper edge of the window (configuration of Fig. 5), and wherein the support member is retained between the window and the vehicle body (with grooves 106 and 702 and ribs 105 and 701). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding the window and groove as taught by Chen in order to better define a removable air purging system that can be easily removed from the vehicle when air purging is not required, and better seals the outside air from the inside air. 
Regarding claim 4, Kanno as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses a designated power source disposed within the receiving cavity, wherein the designated power source is operably coupled with the fan. Kanno further discloses a designated power source (solar battery 6, Fig. 2), wherein the designated power source is operably coupled with the fan (3, via the controller 1 in Fig. 2). Kanno does not explicitly disclose the designated power source is disposed within the receiving cavity.
Chen teaches the designated power source (solar cell 2) is disposed within the receiving cavity (see annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding the power source is disposed within the receiving cavity as taught by Chen in order to save space on the vehicle by having the power source packaged as a part of the vehicle air purging system. 
Regarding claim 19, Kanno as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 19 of this application further discloses positioning the support member between a vehicle window and a vehicle body. Kanno does not explicitly contain this additional limitation.
Chen teaches positioning the support member (1) between a vehicle window (annotated Fig. 1, above) and a vehicle body (annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Kanno by adding positioning the support member between a vehicle window and a vehicle body as taught by Chen in order to define a removable air purging system and method that can be easily removed from the vehicle when air purging is not required.
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno as applied to claims 1 and 17 respectively above, and further in view of Richardson et al. (US 10,717,473 B2) (hereinafter “Richardson”). Richardson is also in the applicant’s field of endeavor, a vehicle air purging system. These two references, when considered together, teach all of the elements recited in claims 5 and 20 of this application.
Regarding claim 5, Kanno as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the vehicle body defines a drain hole, and wherein the support member is disposed proximate the drain hole and the one-way valve is aligned with the drain hole. Kanno does not explicitly contain this additional limitation.
Richardson teaches the vehicle body defines a drain hole (flow opening 13, col. 5 lines 59 – 61), and wherein the support member (24) is disposed proximate the drain hole (13) and the one-way valve (14) is aligned with the drain hole (Figs. 1 – 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding the drain hole as taught by Richardson in order to drain water as well as air from the inside of the vehicle. 
Regarding claim 20, Kanno as described above teaches all the elements of claim 17 upon which this claim depends. However, claim 20 of this application further discloses positioning the one-way valve proximate a drain hole defined in a vehicle body. Kanno does not explicitly contain this additional limitation.
Richardson teaches positioning the one-way valve (14) proximate a drain hole (flow opening 13) defined in a vehicle body (Figs. 1 – 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Kanno by adding the drain hole as taught by Richardson in order to drain water as well as air from the inside of the vehicle.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Richardson as applied to claim 5 above, and further in view of Marleau, Jr. et al. (US 9,889,723 B2) (hereinafter “Marleau”). Marleau is also in the applicant’s field of endeavor, a vehicle air purging system. These three references, when considered together, teach all of the elements recited in claim 6 of this application.
Regarding claim 6, Kanno as modified by Richardson as described above teaches all the elements of claim 5 upon which this claim depends. However, claim 6 of this application further discloses the support member defines integrally formed clips extending outwardly therefrom to couple with the vehicle body. Kanno as modified by Richardson does not explicitly disclose this additional limitation.
Marleau teaches the support member (20) defines integrally formed clips extending outwardly therefrom (25, see annotated Fig. 3 below, the capitalized annotations denoting claim limitations) to couple with the vehicle body (functional limitation that Marleau can perform as described at col. 3 lines 20 – 22). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding the clips as taught by Marleau in order to facilitate assembling the vehicle purging system, which makes it easier when compared to using separate fasteners.

    PNG
    media_image4.png
    429
    904
    media_image4.png
    Greyscale

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno as applied to claim 1 above, and further in view of Hwang (KR 10-2012-0063250 A English machine translation) (hereinafter “Hwang”). Hwang is in the applicant’s field of endeavor, an HVAC system that can be used with an air purging system. These two references, when considered together, teach all of the elements recited in claim 8 of this application.
Kanno as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses a heating, ventilation, and air conditioning (HVAC) system, wherein the support member is coupled to an outer surface of the HVAC system. Kanno does explicitly disclose these additional limitations. 
Hwang teaches a heating, ventilation, and air conditioning (HVAC) system (10), wherein the support member (C) is coupled to an outer surface of the HVAC system (configuration of Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding HVAC structure as taught by Hwang in order to attach the support member closer to other structure, the HVAC system, that is already plumbed for ventilation of the vehicle, which makes assembly and operation easier. 
Claims 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Chen. These two references, when considered together, teach all of the elements recited in claims 9, 10, and 14 of this application.
Regarding claim 9, Kanno discloses an air purging system for a vehicle (50, Title, Abstract), comprising: a support member (20); a fan (3) coupled to the support member (see annotated Figs. 4 and 5B, above); a one-way valve (3a) in fluid communication with the fan (Figs. 4 and 5B), wherein the fan is configured to direct air through the one-way valve (see airflow arrows in Figs. 1 and 5B); a power source (storage battery 5 and/or solar battery 6), wherein the power source is operably coupled to the fan (see electrical schematic of Fig. 2); and a controller (1) operably coupled to the fan (3, Fig. 2), wherein the controller is configured to activate the fan (col. 4 lines 25 – 32). Kanno does not explicitly disclose the power source is coupled to the support member.
Chen teaches the power source (solar cell 2) is coupled to the support member (1, configuration of annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding the power source is coupled to the support member as taught by Chen in order to save space on the vehicle by having the power source packaged as a part of the vehicle air purging system.
Regarding claim 10, Kanno further discloses the controller (1) is configured to activate the fan for a predetermined amount of time (10 minutes, Fig. 6) at predetermined intervals (col. 9 lines 5 – 9).
Regarding claim 14, Kanno as modified by Chen as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 14 of this application further discloses the support member defines a groove along a peripheral edge to receive an upper edge of a window. Kanno does not explicitly disclose this additional limitation.
Chen teaches the support member (1 in annotated Fig. 1, above) defines a groove (106) along a peripheral edge to receive an upper edge of a window (Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding the window and groove as taught by Chen in order to define a removable air purging system that can be easily removed from the vehicle when air purging is not required. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Chen as applied to claim 9 above, and further in view of Wang et al. (US 10,399,409 B2) (hereinafter “Wang”). Wang is also in the applicant’s field of endeavor, an air purging system for a vehicle. These three references, when considered together, teach all of the elements recited in claim 11 of this application. 
Kanno as modified by Chen as described above teaches all the elements of claim 10 upon which this claim depends. However, claim 11 of this application further discloses the predetermined amount of time is in a range of from about one minute to about 15 minutes, and wherein the predetermined intervals are in a range of from about 30 minutes to about 90 minutes. Kanno further discloses the predetermined amount of time is in a range of from about one minute to about 15 minutes (ten minutes, Fig. 6), but does not explicitly disclose the predetermined intervals are in a range of from about 30 minutes to about 90 minutes.
Wang teaches the predetermined intervals are in a range of from about 30 minutes to about 90 minutes (2 hours is taught by Wang, which is about 90 minutes, considering the indefiniteness rejection under 112b above, see step 714, Fig. 7, col. 11 lines 7 – 17). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by specifying that the interval is in a range from about 30 minutes to about 90 minutes as taught by Wang in order to provide a long enough interval to avoid depleting the storage battery.
Claims 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Chen as applied to claim 9 above, and further in view of Marleau. These three references, when considered together, teach all of the elements recited in claims 12 and 13 of this application.
Regarding claim 12, Kanno as modified by Chen as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 12 of this application further discloses a nozzle extending between an outlet of the fan and the one-way valve. Kanno as modified by Chen does not explicitly contain this additional limitation. 
Marleau teaches a nozzle (unnumbered but labeled in annotated Fig. 3, above) extending between an outlet of the fan (21) and the one-way valve (22, 23 in annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding the nozzle as taught by Marleau in order to provide added structure for directing airflow in a desired direction.
Regarding claim 13, Kanno as modified by Chen and Marleau as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 13 of this application further discloses the one-way valve is rotatably coupled with an interior surface of the nozzle. Kanno as modified by Chen does not explicitly describe this additional limitation.
Marleau teaches the one-way valve (22, 23) is rotatably coupled with an interior surface of the nozzle (Fig. 3 shows partial rotation of the flaps making up the one-way valve). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding the valve and nozzle configuration as taught by Marleau in order to save space in the vehicle so that the one-way valve flaps do not have to flap outside of the structure of the purging system. 
Regarding claim 16, Kanno as modified by Chen as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 16 of this application further discloses the support member defines a mounting flange, and wherein the fan is coupled with the mounting flange. Kanno as modified by Chen does not explicitly contain these additional limitations. 
Marleau teaches the support member (20) defines a mounting flange (24), and wherein the fan (21) is coupled with the mounting flange (via attachment holes 26, see dashed lines in annotated Fig. 3, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding the mounting flange as taught by Marleau in order to provide a more stable structure to attach the fan since the fan of Kanno does not have a flange for spreading the load to surrounding structure.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kanno in view of Chen as applied to claim 9 above, and further in view of Hwang and further in view of Marleau. These four references, when considered together, teach all of the elements recited in claim 15 of this application.
Kanno as modified by Chen as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 15 of this application further discloses a heating, ventilation, and air conditioning (HVAC) system, wherein the support member is coupled to an outer surface of the HVAC system, and wherein the fan is selectively activated by the controller independent of the HVAC system. Kanno as modified by Chen does not explicitly contain these additional limitations.
Hwang teaches a heating, ventilation, and air conditioning (HVAC) system (10), wherein the support member (C) is coupled to an outer surface of the HVAC system (configuration of Fig. 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding HVAC structure as taught by Hwang in order to attach the support member closer to other structure, the HVAC system, that is already plumbed for ventilation of the vehicle, which makes assembly and operation easier. Hwang does not explicitly teach wherein the fan is selectively activated by the controller independent of the HVAC system.
Marleau teaches the fan (extractor blower 43) is selectively activated by the controller (41) independent of the HVAC system (“In another embodiment of the invention, supplemental blower 43 is controlled in response to the opening of a door such a as a passenger door or a liftgate,” col. 4 lines 13 – 15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Kanno by adding the fan is activated independent of the HVAC system in order to utilize the fan for other purposes than heating or cooling the vehicle interior, such as for equalizing the internal pressure when a door is opened.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dearth et al. (US 2018/0281560 A1) discloses a vehicle air purging system relevant to claim 1 but does not disclose the structural elements of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762      

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762